01/20/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 27, 2020

           STATE OF TENNESSEE v. JARVIS TYVON MORGAN

                  Appeal from the Criminal Court for Knox County
                        No. 108365    G. Scott Green, Judge


                            No. E2019-02027-CCA-R3-CD


Aggrieved of the Knox County Criminal Court’s revocation of the sentence of probation
imposed for his 2016 guilty-pleaded conviction of aggravated assault, the defendant, Jarvis
Tyvon Morgan, appeals. He argues that the trial court deprived him of due process by
basing its decision on a ground not alleged in the violation warrant. Discerning no error,
we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

Cameron Bell, Knoxville, Tennessee, for the appellant, Jarvis Tyvon Morgan.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Molly Martin,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              Having been charged by information with one count of aggravated assault,
the defendant pleaded guilty as charged on June 27, 2016, in exchange for a Range II, 10-
year sentence to be served as one year of incarceration followed by probation. On August
27, 2019, a probation violation warrant issued, alleging that the defendant violated the
terms of his probation by committing “the new offense of Domestic Assault” on August
16, 2019, and by acting

             in an assaultive, abusive, threatening[,] and intimidating
             manner by punching the victim in the head approximately 30
             times with a closed fist, threw her into a coffee table causing
              bruising and scratches. The offender told the victim when he
              got out of jail he would hurt her. The assault caused the
              victim’s tooth to become loose.

                At the October 11, 2019 revocation hearing, the victim, Jessica Beets,
testified that the defendant was the father of her one-year-old daughter. She said that on
August 16, 2019, the defendant telephoned her at approximately 9:30 p.m. and “said that
he had left his phone in my car, that he needed it.” The defendant also “wanted to know
where I was at, what I was doing, why wasn’t I at home, that he had done been by my home
twice to get his phone out of my car.” The victim, who had been “out riding around” with
a friend, took her friend home and then returned to her own home. She said that “no longer
than five minutes that I was at home, he was beating on my door.”

                According to the victim, she “was getting my children ready for bed” so she
“yelled from my kids’ room” for the defendant “to hold on a minute.” She said that when
she “opened up the door, I rolled my eyes at him and I shut the door back.” The victim
clarified that although the defendant did not have a key to her apartment, she “let him see
both children whenever he does come.” The victim said that, despite the fact that she had
shut the door, the defendant came in uninvited and sat down on the couch. The victim
testified that she asked the defendant if he was “in a rush” because she was too busy at that
moment with her children to go to the car to get his telephone. She said that she told him,
“I can give you the key and you meet me right here at the top of the steps and you give my
keys back.”

              The victim testified that the defendant went to the car and got his telephone
but that when he returned to the steps, “he refused to give me my keys.” The victim recalled
that the defendant said something to the effect of “if you’re going to act like this, I just
want my stuff.” At that point, “it started escalating. And . . . he had tried to push me down
the steps whenever I went -- trying to go around him. And I got around him, got back up
to my house, and I shut the door.” For a second time, the defendant entered the victim’s
home despite that she had closed the door.

              The victim said that the defendant, who still refused to return her keys, took
“off to my bedroom, which is the back room of the apartment.” The victim recalled that
she “told him multiple times to get out of my house. He’s not on my lease. He pays no
bills.” While the defendant was in the victim’s bedroom trying to retrieve some clothing
she had laundered for him, she “kept telling him, ‘Get out of my house.’ He wouldn’t get
out of my house. That’s when I pulled my knife on him.” The victim said that she drew
her knife because she did not know whether the defendant, whom she knew to carry a gun,
“had his gun. My children were in that home and I’m in that home. I’m protecting me and
my children.” She described her knife as “a little pocket knife” that also had “a can opener
                                             -2-
and stuff on it.” The victim denied threatening the defendant with the knife but said that
she firmly told him to leave. The victim said that the defendant did not appear frightened
but that he walked back to the living room, and she put her knife away.

               According to the victim, when the defendant returned to the living room, “he
was still putting his stuff over into the bag” and “[h]e had still not gave me my keys back.”
The victim recalled that the situation “started really escalating. It really happened all over
me finding out that he had another girl pregnant.” The victim said that when she confronted
the defendant with this information, he replied “‘F’ you and ‘F’ your two babies, too.”
When the victim tried to grab her car keys, the defendant “put them straight in his pocket.”
The victim said that she walked to the door, stood in front of it, and “told him, you need to
give me my car keys before you walk out this door.” The defendant “pulled my car keys
out of his pocket and slung them across my island that I have at home.” The defendant
“then pushed me away from the door into the wall. I pushed him, I told him to keep his
paws to himself, they’re not for hitting me. And I moved from the wall that he pushed me
into to my island.” At that point, the defendant “dropped everything that he had in his
hands, he hit me a good 30 times in my head.” The victim said that the defendant “put me
in a headlock, which knocked me unconscious. He broke two of my teeth.” The victim
recalled that when she “come to, I was laying on my coffee table broke, and he was standing
over me like he had killed me.”

               The victim testified that she “started kicking him, and I got up, he got his
stuff, he went to the steps.” The victim told the defendant, “‘That’s it, I’m putting you in
jail.’” The defendant “turned around, he said, ‘B****, if I get out of jail, I’m going to kill
you.’” The victim said that she telephoned 9-1-1 following the incident and that the police
arrived after the defendant had left. While the police were interviewing the victim, the
defendant’s “mother, his other brother, and his girlfriend showed up.” She recalled that
the defendant’s mother was “[c]ussing, talking about she hopes I tell the truth. I’ve told
the truth.”

              The victim said that she did not go the hospital that night, which was a Friday,
because she had no one to watch her children. She did go to the hospital on the following
Monday, August 19, “[b]ecause I was hurting.” Pictures that the victim took after the
altercation with the defendant depicted bruises and scratches on the victim’s body,
including significant bruises on her ear and lower back. The victim said that she also
suffered two broken teeth. She said that, as a result of emotional trauma from the incident,
she was “on three different medicines now. I cannot work. I can’t stand to be around a
crowd of people. I panic. I can’t take my children to the park.”

            During cross-examination, the victim again admitted that she pulled a knife
on the defendant “[b]ecause he was in my home and would not leave.” The victim
                                             -3-
acknowledged that she telephoned the defendant’s mother on “the night of the incident”
before the two “started fighting” to tell her “she needed to get her son out of my house.”
The victim acknowledged that she told the defendant’s mother that she would stab him if
he did not return her keys and leave, adding, “This ain’t the first time that Mr. Morgan has
put his hands on me.” She said that she called the defendant’s mother instead of 9-1-1
“[s]o she could get her son out of my house before I put him in jail.” The victim admitted
that she did not lock the door after shutting it to the defendant, saying, “Why am I going to
lock the door and he’s got my car keys and my house keys? That’s kind of crazy.”

              The defendant’s mother, Denise Morgan, testified on behalf of the defendant
that shortly after 11:00 p.m. on August 16, 2019, the victim “called me and she was
screaming and she said, ‘Mimi, I’m fixing to stab your son.’” Ms. Morgan asked what was
going on, and the victim “said, ‘I’m fixing to stab your son if he don’t give me my keys to
my car.” Ms. Morgan remained on the telephone with the victim and “heard the whole
dispute.” She said that the victim “was mostly doing all the arguing and screaming and
hollering.” Ms. Morgan said that “eventually she ended up putting the knife down.” After
the victim put the knife down, Ms. Morgan heard what she believed to be the defendant
“trying to get out of the house.” Ms. Morgan said that she heard the defendant and the
victim “struggling with each other” and “hitting” before “I didn’t hear anything else. . . .
It sounded like the phone dropped.” Ms. Morgan said that she hung up at that point. The
victim called her back a short time later and told her that the defendant “just beat the crap
out of her basically” and that he had told her to kill herself.

               Ms. Morgan asked a friend to drive her to the victim’s apartment, and while
Ms. Morgan waited for her friend to arrive, the victim telephoned her again. During this
call, the victim “said, ‘Mimi, Mimi, help me. I can’t get to my babies. Mimi,’ she said,
‘my head is hurting so bad. It feels like my head is bleeding.’” Ms. Morgan testified that
by the time she arrived at the victim’s apartment, the police were there. She recalled that
she knocked on the victim’s door, and a police officer answered the door with his gun
drawn and “pointed straight at me.” Ms. Morgan said that “the living room [was] cleaned
up. It doesn’t even look like the coffee table had been broken or anything” and recalled
that the victim told her that she intended to clean up the apartment “‘so it won’t look so
bad when I call the police.’” Ms. Morgan testified that the victim did not appear to have a
black eye or bruising on her face and that “[s]he was just red in her face and I could tell
she had been crying.”

              During cross-examination, Ms. Morgan admitted that the victim “calls me
every single time they get into it” and that she would act as a mediator between the two.
She said that this had happened “[s]everal times.” Ms. Morgan conceded that she heard
“slapping noises” before hearing “a big old thump” that she believed was the victim
dropping the telephone. She acknowledged that when she arrived at the victim’s apartment
                                             -4-
following the altercation, the leg of the coffee table was leaning and that the victim “was
kind of shaking and her face was red.”

              The defendant testified that he used the victim’s car earlier in the day on
August 16, 2019, and that he left his cellular telephone in her car. He went by her
apartment, but she was not at home. The defendant said that he then used his brother’s
telephone to call the victim, and “she said she was out and she don’t know when she’d --
she’d be home.” The defendant added that the victim “had been pretty snappy with me all
day and I didn’t know why.” He recalled that he went back to the victim’s apartment
“probably about an hour later,” at which time the victim was home. The defendant said
that he “went to the door, knocked on the door. She opened the door, like she usually do,
opens it and let the door go.” He insisted that “the door never closed.”

                The defendant said that he sat on the couch while the victim put the children
to bed and changed into her night clothes. At that point, he asked her for her keys so that
he could go get his telephone, “[a]nd she ended up giving me the keys.” The defendant
testified that after he retrieved his telephone from the victim’s car, “I don’t much remember
what was said, but I was just like, if you’re going to keep acting like that, I’ll just get the
rest of my stuff while I’m here.” The victim asked him to return her keys, but he walked
past her into her bedroom to get his clothes. The defendant claimed that he had already
“set the keys on the bed. And they was just setting there. And I’m grabbing my clothes
and she kept yelling, give me my keys.” The defendant said that, at that point, he heard
the victim run toward the front of the apartment followed by the slamming of a drawer.
When the victim returned to the bedroom, “she has the phone in her left hand and a knife
in the right hand. And she’s calling my momma. And she’s like, you need to come get
your son before I stab the crap out of him.”

               The defendant testified that he told the victim to put the knife down. He
admitted that he was “mad, because I feel like my life is in danger.” He conceded, however,
that he “didn’t really think she would actually, you know, stab me, you know. We have
arguments all the time, but it would never get like -- physical like this.” He said that he
went into the living room and put his clothes into a bag while the victim was “still on the
phone arguing with my mom.” The defendant claimed that he went into the laundry room
to get his clean clothes and that when he returned, the victim threw the knife at him. He
said that she also threw a water bottle at him. At that point, the defendant “grabbed my
bag and started heading out the door,” but the victim said “like, you not going nowhere.
And she was like give me my keys.” He admitted that he had taken the victim’s keys off
of the table and that he threw the keys “like in the kitchen area, which is also the laundry
area.” He added, “I’m like, there’s your keys, and I move out the way, and then I’m trying
to leave.” He said that the victim refused to move, “so I take my shoulder . . . and I try to
push her over and I pull my bag up to push down on the doorknob, and she hits me.”
                                              -5-
               The defendant claimed that he told the victim to “quit putting your hands on
me. And she hits me again” “in my left eye.” He said that after the victim struck him a
second time, “I just lost it.” The defendant testified that he dropped his bag and “hit her
three times and I grabbed her.” He said that the victim “hollered my name and I let her go
and she fell back on the coffee table.” He denied putting the victim in a headlock, insisting
that he “grabbed her like by her waist.”

                During cross-examination, the defendant admitted that he did not return the
victim’s keys after he retrieved his telephone from her car. He said that he decided to
collect all of his belongings “[o]nce she had an attitude and she just kept mouthing off, and
I was just like, you know what, I’m just going to get all my stuff now so I don’t have to
worry about this anymore.” He acknowledged that the victim “started getting mouthy”
after he refused to return her keys. The defendant said that he became angry when the
victim pulled out her knife but said that he “didn’t think she was going to stab me, but I’m
not knowing.” The defendant maintained that he did not just return her keys and leave
because he wanted his stuff. He said that the victim hit him after he “used my body weight
to move her out the way.” He admitted that he hit the victim three times and that he likely
struck her face. After that, he grabbed her, and “then when I grabbed her it was like she
was trying to get away or something. And I grabbed her and she yelled my name and I let
her go, and she fell back on the table.” He denied that the victim ever appeared as though
she had lost consciousness.

               At the conclusion of the hearing, the State asked the trial court to revoke the
defendant’s probation based upon his violent behavior toward the victim. The defendant
asked that the trial court not revoke his probation, arguing that although the defendant
struck the victim, he did so only in self-defense. The trial court observed that it was still
not clear “exactly what happened in that apartment” but that it was clear that the defendant
had hit the victim. The court concluded that the defendant was ultimately responsible for
the entire incident:

                     But what we keep ignoring here is what escalated this
              whole thing, and that is all at his feet. He comes to get his
              phone, whatever gets everything started, gets it started, but it’s
              uncontradicted that she asked him multiple times for her car
              keys. He wouldn’t give it to her. Instead, he’s going to do
              what he wants to do. He’s going to go where in that apartment
              he wants to go. And it doesn’t matter what happens. She can
              pull a knife on him, it doesn’t matter. He’s going to do what
              he wants.

                                             -6-
The court revoked the defendant’s probation, finding that “[t]here is clearly proof in this
record that you have violated the terms and conditions of your probation.” The court
ordered the defendant to serve the balance of his sentence in confinement based upon his
history of violent behavior.

              In the written revocation order, the trial court found “that the defendant has
been guilty of violating the laws of this State, and has otherwise violated the conditions of
his probation.”

              In this timely appeal, the defendant asserts that the trial court violated due
process principles by revoking his probation on a basis not alleged in the violation warrant.
He argues that the trial court revoked his probation solely on the basis that the defendant
took the victim’s keys and refused to return them. The State contends that the trial court
did not err.

               The accepted appellate standard of review of a probation revocation is abuse
of discretion. See State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); see also State v.
Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007). Generally, “[a] trial court abuses
its discretion when it applies incorrect legal standards, reaches an illogical conclusion,
bases its ruling on a clearly erroneous assessment of the proof, or applies reasoning that
causes an injustice to the complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn.
2010). The 1989 Sentencing Act expresses a burden of proof for revocation cases: “If the
trial judge finds that the defendant has violated the conditions of probation and suspension
by a preponderance of the evidence, the trial judge shall have the right by order duly entered
upon the minutes of the court to revoke the probation and suspension of sentence . . . .”
T.C.A. § 40-35-311(e)(1).

              Upon a finding by a preponderance of the evidence that the defendant has
violated the conditions of probation, the trial court may revoke the defendant’s probation
and “[c]ause the defendant to commence the execution of the judgment as originally
entered, or otherwise in accordance with § 40-35-310.” Id.; see also Stamps v. State, 614
S.W.2d 71, 73 (Tenn. Crim. App. 1980). Following a revocation, “the trial judge may
order the original judgment so rendered to be in full force and effect from the date of the
revocation of the suspension, and that it be executed accordingly.” T.C.A. § 40-35-310(a).
In other words, “[t]he trial judge retains the discretionary authority to order the defendant
to serve the original sentence.” Reams, 265 S.W.3d at 430 (citing State v. Duke, 902
S.W.2d 424, 427 (Tenn. Crim. App. 1995)).

              To be sure, a probationer is entitled to notice of the bases upon which the
State seeks to revoke probation, and he or she is entitled to a hearing. See Gagnon v.
Scarpelli, 411 U.S. 778, 781-82 (1973); State v. Stubblefield, 953 S.W.2d 223, 225 (Tenn.
                                             -7-
Crim. App. 1997); see also T.C.A. § 40-35-311. We disagree that the trial court based its
decision solely upon the defendant’s taking and refusing to return the victim’s keys.
Instead the record indicates that the trial court credited the victim’s version of the events
and concluded essentially that, even if, as the defendant claimed, he struck the victim only
after she struck him first, the defendant had created the situation by refusing to return the
victim’s car keys. The court also noted the defendant’s intimidating behavior, saying,
“[H]e’s going to do what he wants to do. He’s going to go where in that apartment he
wants to go.” The evidence presented at the hearing established by a preponderance of the
evidence that the defendant violated the terms his probation by behaving “in an assaultive,
abusive, threatening[,] and intimidating manner” toward the victim.

              Accordingly, the judgment of the trial court is affirmed.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -8-